Citation Nr: 0831986	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  07-24 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased evaluation for an injury of the 
left knee, with laxity, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1984 to May 1993 
and from November 2001 to December 2002.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

In April 2008, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing was prepared and associated with 
the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he should be awarded a disability 
rating in excess of 20 percent for his left knee disability.

As noted in the Introduction, the veteran testified at a 
personal hearing in April 2008.  During that hearing, it was 
asked that the Board obtain records of treatment received for 
his left knee condition at the Las Vegas Northwest Clinic and 
the Las Vegas Southwest Clinic.  Accordingly, the Board finds 
that a remand is warranted to obtain these records.  

The Board notes that it appears from his testimony that the 
facilities referred to are part of the VA system.  However, 
if these facilities turn out to not be part of VA, it may be 
necessary for the veteran to fill out a consent form 
authorizing the release of these medical records.  

While this case is in remand status, the AMC should ensure 
that the veteran receives another notice letter under the 
Veterans Claims Assistance Act of 2000 (VCAA), which must 
comply with the notification requirements for substantiating 
an increased rating claim under Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).

Accordingly, the case is REMANDED for the following action:

1.  The AMC should provide notice as 
required by Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008). This notice should 
include the rating criteria for 
disabilities of the knee and leg listed 
under 38 C.F.R. § 4.71a, DCs 5256 to 5263 
(2007).

2.  The AMC should request that the 
veteran provide a list of the names and 
addresses of any additional doctors and 
medical care facilities which have treated 
him for the disability at issue.  He 
should be provided with release forms and 
asked that a copy be signed and returned 
for each private health care provider 
identified.  The AMC should obtain records 
from each health care provider the veteran 
identifies.  If these records cannot be 
obtained and there is no affirmative 
evidence that they do not exist, the AMC 
should inform the veteran of the records 
that could not be obtained, including what 
efforts were made to obtain them.  
 
Regardless of whether the veteran responds 
to this request, the AMC should obtain any 
of the veteran's VA medical records that 
have not been associated with the claims 
folder.

3.  The AMC should then readjudicate the 
claim on appeal.  If this claim is denied, 
the veteran and his representative should 
be issued a supplemental statement of the 
case, and given an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




